Upton, J.
instructed the jury that the burden of proof was on the defendant to show that he contracted as agent for others in employing the plaintiff, and that the plaintiff had notice of such agency; and that the plaintiff was entitled *139to a verdict, unless the proof either showed such agency and sucb knowledge on tbe part of the plaintiff of the defendant’s being agent, or established the making of the special contract as to the mode of compensation, which is set forth in the answer.
The plaintiff had a verdict.